Citation Nr: 1706015	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  08-34 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin rash (claimed as chloracne), to include tinea cruris, tinea corporis, and tinea pedis, due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from January 1969 to February 1971, including service in the Republic of Vietnam.  He received several awards, including the National Defense Service Medal, the Vietnam Campaign Medal, the Vietnam Service Medal, and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Pursuant to the Veteran's request, a hearing before a member of the Board was scheduled for November 2011.  However, prior to the hearing the Veteran indicated that he wished to withdraw his request.  See October 2011 Travel Board Response Form.  

In January 2012, the Board remanded this issue for further development.  When the instructions in the remand were completed, the Board reopened the previously denied skin rash claim and again remanded the issue to the Agency of Original Jurisdiction (AOJ).  See March 2014 Board Decision.  The issue was remanded again in March 2015 and in September 2015.  As the actions specified in the remands have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

FINDING OF FACT

The Veteran's skin disorder (claimed as chloracne) to include tinea cruris, tinea corporis, and tinea pedis is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include herbicide exposure.  





CONCLUSION OF LAW

The Veteran's skin disorder (claimed as chloracne) to include tinea cruris, tinea corporis, and tinea pedis was not incurred in or aggravated by the Veteran's active duty service and may not be presumed to have been incurred in or aggravated by such service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence.  Id.   The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.   


II. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), post-service treatment records, and lay statements in support of the claim.  

The Veteran noted that he was treated in the 17th Field Hospital, APC in San Francisco in December 1969 for excision of an abscess in the cervical region and was hospitalized for eighteen days.  The Board sought this record in its September 2015 remand.  December 1969 records from this hospital were associated with the claims file; however, they were devoid of any complaint, treatment, or diagnosis of an abscess. The records were psychiatric in nature.  The Veteran was sent a formal finding letter from the National Personnel Records Center (NPRC) in June 2016, informing him that the clinical records pertaining to this issue could not be located and instructing him to send in any copies he might have or additional corroborative evidence.  Nothing additional was received. 

The Veteran was afforded VA examinations in October 1991, October 2012, and January 2015.  Addendum opinions from VA examiners were also provided in June 2015 and November 2015. 

Neither the Veteran nor her representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  She has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist her with the claim have been satisfied.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

III. Service Connection

a. Pertinent Laws and Regulations

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2016). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

VA has established a presumption of herbicide exposure applicable to veterans who served in Republic of Vietnam during the Vietnam War, and a presumption of service connection applicable to veterans who are either presumed to have been exposed to herbicide agents, or who are shown to have been actually exposed to herbicide agents during service. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iii).

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma. 

The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. See 38 C.F.R. § 3.309 (e).

A disease associated with exposure to certain herbicide agents listed in § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service, provided that such disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307 (a).

In order for chloracne or other acneform disease consistent with chloracne to have become manifest to a degree of 10 percent, there must be deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck. 38 C.F.R. § 4.118, Diagnostic Code 7829. 

The Secretary of Veterans Affairs (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41-442 -449 (1996).

The United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044   (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993). As such, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309 (e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303 (d).

In its determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77   (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

b. Analysis

The Veteran maintains that he was exposed to Agent Orange during his military service in Vietnam and that this exposure caused his current skin disability.  See July 1991 VA 21-526 Claim Form.  He states that since service he continues to have a rash in the groin region for which he uses prescription antifungal cream and powder daily but has had very little improvement.  He also contends that his forehead and back flare up with a hypo-pigmented rash and itching when the weather is warm. See VA Examinations. 

The Veteran's enlistment examination is silent for any complaint, treatment, or diagnosis of a skin condition.  See September 1968 Enlistment Examination.  

While in service, there was one recorded instance of a dermatological issue.  The Veteran was treated for cellulitis in his left arm.  The site was incised and drained.  The Veteran was placed on bed rest and instructed no field duty for one week.  See November 1969 STR.  Following treatment, STRs note that the infection was clear and the wound was healing. See December 1969 STR. 
As noted in the Duties to Notify and Assist section, the Veteran maintains that he was also treated in December 1969 for an abscess in his right cervical region.  Records obtained from December 1969 do not reflect complaint, treatment, or diagnosis of an abscess.  These records are of the Veteran's brief hospitalization due to anxiety.  See December 1969 STR. 

Upon separation from the military, the Veteran's skin was assessed as normal and there were no notations regarding any chronic skin disease or disorder.  See November 1970 Separation Examination.  Moreover, the Veteran affirmatively denied having had any skin diseases.  See November 1970 Report of Medical History.  Though this examination was performed three months prior to separation, the Veteran affirmed in a February 1971 document that there had been no changes to his medical condition upon separation.  See Statement of Medical Condition.  

The Veteran was provided a VA Examination in conjunction with this claim in October 1991. The examiner noted that the Veteran had some residual skin lesions on his forehead of tinea corporis and residuals of tinea cruris in his inguinal area characterized by some darkly pigmented skin.  He also observed macerated skin between the Veteran's toes suggestive of tinea pedis.  The examiner found no chloracne or residual of Agent Orange exposure.  He diagnosed the Veteran with residual of tinea cruris and tinea corporis.  See October 1991 VA Examination.  
 
A VA medical record from September 2006 show that the Veteran presented with hypo-pigmented white skin over glance penis and right groin area diagnosed as dermatitis.  See September 2006 VA Medical Record.  A December 2010 record notes that the Veteran was diagnosed with tinea cruris by resident exam.  Another record from that same month notes tinea intrigo in the Veteran's inguinal folds. See December 2010 VA Medical Records.  Additional VA medical records continue to reflect "dermatitis" and/or "tinea" in the Veteran's problem list.  Medication lists show that the Veteran was prescribed antifungal creams and powders to treat his skin disorder.  See VA Medical Records.  

In October 2012, the Veteran was afforded another VA Examination.  The examiner noted that the Veteran had tinea cruris in his inguinal region, denuded, with a hypo-pigmented patch bilaterally.  At the time of the examination, the Veteran did not have a rash on his forehead or head.  In a separate section of the exam questionnaire, the examiner was asked to mark whether the Veteran had specific skin conditions, including chloracne.  This condition was not marked and the examiner indicated that the Veteran did not have any of the specific skin conditions, including chloracne.  The examiner remarked that the Veteran's military records do not show any in-service diagnosis of chloracne or porphyria cutanea tarda or dermatologic signs or symptoms of either.  She stated that the only current dermatologic condition was the aforementioned tinea cruris in the inguinal region which is unrelated to chloracne and porphyria cutanea tarda, the two dermatologic conditions recognized by VA as caused by herbicide exposure.  

The Veteran provided a letter from his private dermatologist regarding his skin condition.  The letter stated that the Veteran was under this dermatologist's care and that, in his medical opinion, Agent Orange exposure was the cause of his current state of inflammation (dermatitis) on the skin and the tendency for this inflammation.  The dermatologist went on to state that he proved this opinion with greater than 50 percent certainty.  See April 2014 Private Dermatological Opinion.

A third VA examination was provided in January 2015.  The examiner noted that the Veteran had a long history of tinea cruris and a reported history of tinea pedis which at the time of examination was quiescent.  She noted that the skin condition he had while in Vietnam was treated, resolved, distant, and unrelated to the current skin condition.  The examiner went on to state that the skin diseases which are presumed to be service connected illnesses as connected to Agent Orange herbicide exposure include chloracne and porphyria cutanea tarda.  Because this list does not include tinea cruris, the examiner opined that it is less likely than not that the Veteran's current chronic skin condition was caused by military service in Vietnam.  See January 2015 VA Examination.  

In June 2015, an addendum opinion was provided.  The examiner stated that the Veteran's service records did not document chronic, on-going treatment or condition for tinea cruris or tinea pedis.  The Veteran was treated briefly for an abscess and cellulitis which were separate diagnoses and which involved distinct and separate areas of the body.  The examiner reasoned that that Veteran's separation physical was also normal for skin.  See June 2015 VA Addendum Opinion.  

An additional addendum opinion was rendered in November 2015.  The examiner found that the Veteran's claimed condition was less likely than not incurred in or caused by service or exposure to Agent Orange.  He noted that the Veteran's service records do not document a chronic on-going treatment or condition for tinea cruris or tinea pedis.  He also opined that Agent Orange does not cause tinea infections neither are they presumptive conditions.  Rather, Tinea is a fungus infection.  Agent Orange does not cause fungus infections.

The examiner went on to note that the Veteran had an unrelated abscess/cellulitis caused by bacteria in service, but bacteria is not a fungus.  The November 2015 physician went on to explain that a previous C&P examiner gave a negative opinion and explained that the abscess was unrelated to tinea and explained that Agent Orange is not presumptive for tinea.  Finally, the examiner noted that the Veteran's lay statements were considered in the opinion, as was the Remand itself.  See November 2015 Addendum Opinion. 

Based on a careful review of all of the evidence, the Board finds that service connection for the Veteran's skin rash disability is not warranted.  The Board finds that the preponderance of the evidence weighs against a relationship between any current skin disorder and service and is against the manifestation of an herbicide-presumptive skin disorder within one year of separation or at any time since service. 

The Veteran has current diagnoses of skin disorders, tinea cruris, tinea pedis, both more generally described as dermatitis, thereby satisfying the first requirement for direct service connection.  The Veteran served "boots on the ground" in the Republic of Vietnam between January 9, 1962 and May 7, 1975; therefore, it is presumed that during his military service he was exposed to herbicide agents.  Therefore, the second requirement, an in-service event, is satisfied.  The third and final requirement for direct service connection requires a nexus between the Veteran's current disability and the in-service event.  

The Veteran contends that there is an etiological relationship between his current skin disability and his exposure to herbicides during service.  Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159 (a)(2).  

The Board finds that relating a skin disorder to exposure to an herbicide agent is not equivalent to relating a broken bone to a concurrent injury of the same body part. Such an opinion requires knowledge of the potential causes of this condition and the inherently medical question of how an event in service may have contributed to the onset of the condition.  This is not a matter capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed skin disorder and service.  Moreover, the Board finds the clinical evidence more persuasive than the Veteran's assertions.  
The Veteran provided an opinion from his private dermatologist regarding the etiology of his current skin disability in which the dermatologist opines that his dermatitis is due to Agent Orange exposure.  This evidence is both competent and credible.  However, it is not the most probative evidence on this point because the dermatologist's statement is conclusory.  He does not provide an adequately reasoned rationale for this opinion. 

VA provided the Veteran with three VA examinations and examiners gave two addendum opinions regarding the Veteran's skin disability.  The most probative opinion regarding the etiology of his skin disability is from the November 2015 addendum.  While the previous opinions were both competent and credible, this opinion has the most probative value because it precisely discusses why the Veteran's current skin disability is not etiologically related to herbicide exposure, specifically exposure to Agent Orange.  In this opinion, the examiner states that the two diagnosed skin disabilities, tinea cruris and tinea pedis, are both fungal infections and that Agent Orange does not cause fungal infections.  Therefore, the Veteran's current skin disability is not related to his in-service exposure to Agent Orange.  

As there is no nexus between the Veteran's current disability and his in-service exposure to herbicide agents, the Veteran does not meet the requirements for direct service connection. 

In addition, the Veteran does not meet the requirements for presumptive service connection.  The Veteran did not manifest an herbicide-presumptive skin disorder within one year of separation from service or at any time since service.   The Veteran maintains that his skin disability (originally claimed as chloracne) is due to his exposure to herbicide agents.  However, there is no medical evidence that the Veteran complained of, was diagnosed with, or treated for chloracne at any time during his military service.  Upon separation, the Veteran was examined and completed a report of medical history on which he affirmatively reported no history of or current skin diseases, tumors, growths, cysts, or cancers.  The examination and report of medical history are probative evidence against any manifestation of chloracne during service.  Additionally, there is no evidence that the Veteran's skin disability (claimed as chloracne) became manifest to 10 percent within a year of his service as the Veteran has never been diagnosed with this condition.  As previously noted, since service the Veteran has been diagnosed with tinea cruris, tinea pedis, more generally described as dermatitis, and none of the aforementioned conditions are related to chloracne.  See October 2012 VA Examination.    

Therefore, the Board finds that the Veteran's current skin disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's in-service skin herbicide exposure.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin rash (claimed as chloracne).  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a skin rash (claimed as chloracne), to include tinea cruris, tinea corporis, and tinea pedis, due to herbicide exposure is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


